In the United States Court of Federal Claims
                                   No. 12-790 C
                               Filed: April 30, 2013
                            NOT TO BE PUBLISHED
***************************************
                                        *
WILLIAM SMITH,                          *
                                        *          Implied Contract;
      Plaintiff, pro se,                *          Motion to Dismiss, RCFC 12(b)(1);
                                        *          Pro Se;
   v.                                   *          Standing;
                                        *          Vessel Trade-In Program, 46 U.S.C.
THE UNITED STATES,                      *              §§ 57301-57308;
                                        *
      Defendant.                        *
                                        *
***************************************

William Smith, Columbia, South Carolina, Plaintiff, pro se.

William J. Grimaldi, United States Department of Justice, Civil Division, Washington, D.C.,
Counsel for the Government.

                         MEMORANDUM OPINION AND ORDER

Braden, Judge.


I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY.

        On November 14, 2012, William Smith (“Plaintiff”) filed a Complaint in the United
States Court of Federal Claims seeking an unspecified amount of compensation for breach of an
implied contract with “We the People.” Compl. at ¶ 3. The Complaint alleges that Plaintiff is
entitled to money located in secret bank accounts attached to his social security and birth
certificate identification numbers. Compl. at ¶ 6. The Complaint also alleges the existence of
secret accounts associated with Plaintiff’s “Bankrupt Berthing Account” and the “foreign
CHURCH OF ROME TREASURY,” that may be liquidated under the “Vessel Trade-in
Program.” Compl. at ¶ 9.
    On December 10, 2012, Plaintiff filed a Motion entitled, “THIS CASE IS AN
UNCONTESTABLE ACTION Under a COMMERCIAL LIEN[.]”
       On January 15, 2013, the Government filed a Motion To Dismiss under RCFC 12(b)(1),
because the court does not have jurisdiction to adjudicate the claims alleged in the November 14,
2012 Complaint. Gov’t Mot. at ¶ 19.
      On January 24, 2013, Plaintiff filed an untitled document that the court construes as a
Response to the Government’s January 15, 2013 Motion To Dismiss.
II.     DISCUSSION.

        A.      Jurisdiction.

        The United States Court of Federal Claims has jurisdiction under the Tucker Act, 28
U.S.C. § 1491, “to render judgment upon any claim against the United States founded either
upon the Constitution, or any Act of Congress or any regulation of an executive department, or
upon any express or implied contract with the United States, or for liquidated or unliquidated
damages in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1). The Tucker Act, however, is “a
jurisdictional statute; it does not create any substantive right enforceable against the United
States for money damages . . . . [T]he Act merely confers jurisdiction upon [the United States
Court of Federal Claims] whenever the substantive right exists.” United States v. Testan, 424
U.S. 392, 398 (1976). Therefore, to pursue a substantive right under the Tucker Act, a plaintiff
must identify and plead an independent contractual relationship, Constitutional provision, federal
statute, and/or executive agency regulation that provides a substantive right to money damages.
Todd v. United States, 386 F.3d 1091, 1094 (Fed. Cir. 2004) (“[J]urisdiction under the Tucker
Act requires the litigant to identify a substantive right for money damages against the United
States separate from the Tucker Act[.]”); see also Fisher v. United States, 402 F.3d 1167, 1172
(Fed. Cir. 2005) (en banc) (“The Tucker Act . . . does not create a substantive cause of action; in
order to come within the jurisdictional reach and the waiver of the Tucker Act, a plaintiff must
identify a separate source of substantive law that creates the right to money damages. In the
parlance of Tucker Act cases, that source must be ‘money-mandating.’”).
       The plaintiff bears the burden of establishing jurisdiction by a preponderance of the
evidence. See Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988)
(“[O]nce the [trial] court’s subject matter jurisdiction [is] put in question . . . [the plaintiff] bears
the burden of establishing subject matter jurisdiction by a preponderance of the evidence.”).

        B.      Standard Of Review For Pro Se Litigants.

        The pleadings of a pro se plaintiff are held to a less stringent standard than those of
litigants represented by counsel. See Haines v. Kerner, 404 U.S. 519, 520 (1972) (holding that
pro se complaints, “however inartfully pleaded,” are held to “less stringent standards than formal
pleadings drafted by lawyers”). It has been the tradition of this court to examine the record “to
see if [a pro se] plaintiff has a cause of action somewhere displayed.” Ruderer v. United States,
412 F.2d 1285, 1292 (Ct. Cl. 1969). Nevertheless, while the court may excuse ambiguities in a
pro se plaintiff’s complaint, the court “does not excuse [a complaint’s] failures.” Henke v.
United States, 60 F.3d 795, 799 (Fed. Cir. 1995).

        C.      Standard Of Review For A Motion To Dismiss Pursuant To RCFC 12(b)(1).

        A challenge to the United States Court of Federal Claims’ “general power to adjudicate in
specific areas of substantive law . . . is properly raised by a [Rule] 12(b)(1) motion[.]”
Palmer v. United States, 168 F.3d 1310, 1313 (Fed. Cir. 1999); see also RCFC 12(b) (“Every



                                                   2
defense to a claim for relief in any pleading must be asserted in the responsive pleading if one is
required. But a party may assert the following defenses by motion: (1) lack of subject-matter
jurisdiction[.]”). When considering whether to dismiss an action for lack of subject matter
jurisdiction, the court is “obligated to assume all factual allegations of the complaint to be true
and to draw all reasonable inferences in plaintiff's favor.” Henke, 60 F.3d at 797.

       D.      The Court’s Resolution.

        Although the pleadings of a pro se litigant are afforded less stringent scrutiny, a
complaint must still allege facts that demonstrate that the court has jurisdiction. See
Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987) (holding that,
although leniency is shown to pro se litigants with respect to “mere formalities,” a court “may
not similarly take a liberal review of . . . jurisdictional requirement[s]”). The Complaint in this
case fails to allege any contractual relationship with the Government entitling Plaintiff to
damages. The allegations that the Vessel Trade-in Program, authorized by 46 U.S.C. §§ 57301-
57308, establishes an implied contract with the Government is misplaced, because that
legislation authorizes the Secretary of Transportation to acquire obsolete vessels “to promote the
construction of new, safe, and efficient vessels to carry the domestic and foreign waterborne
commerce of the United States.” Id. at § 57302.

        The Complaint also does not allege a claim based on any other money-mandating statute
or regulation. See Fisher, 402 F.3d at 1173.

III.   CONCLUSION.
        For these reasons, the Government’s January 15, 2013 Motion To Dismiss is granted.
Plaintiff’s December 10, 2012 Motion is moot. The Clerk is directed to dismiss the November
14, 2012 Complaint.

       IT IS SO ORDERED.

                                                                    ____________________
                                                                    SUSAN G. BRADEN
                                                                    Judge




                                                3